the inquiry must be shown. Strickland, 466 U.S. at 697. To warrant an
                evidentiary hearing, a petitioner must raise claims that are supported by
                specific factual allegations that are not belied by the record and, if true,
                would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
                P.2d 222, 225 (1984).
                            First, appellant claimed that trial counsel conspired with the
                State by revealing privileged attorney-client information to the State.
                Appellant failed to demonstrate deficiency or prejudice, as he did not
                identify any privileged information that was revealed or allege any specific
                facts to support this claim. See id. at 502, 686 P.2d at 225 (holding that no
                relief is warranted where petitioner raises "bare' or 'naked' claims for
                relief, unsupported by any specific factual allegations"). Thus, the district
                court did not err in denying this claim.
                            Second, appellant claimed that trial counsel failed to file a
                pretrial petition for a writ of habeas corpus. Appellant failed to
                demonstrate prejudice, as he did not explain what issues counsel should
                have raised. See id.    Thus, the district court did not err in denying this
                claim.
                            Third, appellant claimed that trial counsel failed to file any
                pretrial motions on appellant's behalf despite appellant's requests.
                Appellant failed to demonstrate deficiency or prejudice. The record repels
                his claim that counsel failed to file any motions, and he did not explain
                which motions counsel should have filed and how they would have
                changed the outcome of the trial. See id. Thus, the district court did not
                err in denying this claim.
                            Fourth, appellant claimed that trial counsel failed to obtain
                formal discovery until four days before trial, and failed to object to the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                EZB
                             appellant's prosecution by the Clark County District Attorney because
                             appellant's sister worked there. Appellant failed to demonstrate
                             deficiency or prejudice, as he failed to support these claims with any
                             specific facts that would entitle him to relief.         See id.   Therefore, the
                             district court did not err in denying these claims.
                                         Fifth, appellant claimed that trial counsel failed to investigate
                             defense witnesses, call any witnesses to testify for the defense, or present
                             a defense. Appellant failed to demonstrate deficiency or prejudice, as he
                             did not identify any defense witnesses or the nature of their testimony.
                             See id. Therefore, the district court did not err in denying these claims.
                                         Sixth, appellant claimed that trial counsel failed to interview
                             police officers and alibi witnesses or cross-examine the victim about his
                             inconsistent identification testimony, which prevented appellant from
                             pursuing a misidentification defense. Appellant failed to demonstrate
                             prejudice, as two detectives identified appellant as the person who was
                             fighting with the victim, and a store clerk, who was familiar with
                             appellant, identified him as the person who stabbed the victim. In light of
                             his identification by three different witnesses, appellant could not show a
                             reasonable probability that a misidentification defense would have been
                             successful. Thus, the district court did not err in denying this claim.
                                         Seventh, appellant claimed that trial counsel failed to
                             investigate the store clerk and Detective Mendoza and thus failed to
                             discover that the clerk had mental health issues and was taking
                             medication and that Detective Mendoza made prior inconsistent
                             statements. Appellant also claimed that counsel should have objected to
                             Detective Mendoza's "lies." Appellant failed to demonstrate deficiency or
                             prejudice. His claim regarding the clerk's mental illness and use of

SUPREME COURT
        OF
     NEVADA
                                                                    3
(0) 1947A


                f:.e   III              EMZEIBEMEMIMEMIREINEMIII   IMBAIMILIENZA211               MOM
                medications is purely speculative without any factual support. See id. As
                to his claim regarding Detective Mendoza, trial counsel cross-examined
                the detective about any inconsistent statements that he made as to
                whether he saw the stabbing. Appellant failed to identify any further
                questions that counsel should have asked or explain how any further
                questioning would have affected the outcome of the trial.           See id.
                Therefore, the district court did not err in denying this claim.
                            Eighth, appellant claimed that trial counsel failed to request
                an instruction on a lesser-included offense. Appellant appeared to assert
                that counsel should have requested a charge of battery as a lesser-
                included offense to the charge of battery with the use of a deadly weapon.
                Appellant failed to demonstrate prejudice. Given the jury's verdict, the
                jury necessarily found that the elements of battery with the use of a
                deadly weapon were proven beyond a reasonable doubt. Therefore, the
                district court did not err in denying this claim.
                            Ninth, appellant claimed that trial counsel coerced him into
                involuntarily waiving his right to testify at trial. Appellant failed to
                demonstrate deficiency and prejudice. The record shows that appellant
                indicated a desire to testify, counsel strongly advised him not to testify,
                and appellant accepted counsel's advice and chose not to testify. There is
                no indication that his decision was involuntary or coerced. Therefore, the
                district court did not err in denying this claim.
                            Tenth, appellant claimed that trial counsel failed to object to
                the victim's coerced testimony. Appellant failed to demonstrate deficiency
                or prejudice. The victim testified at trial that Detective Mendoza told him
                that he would be sentenced to prison for three years if he failed to appear
                and testify at trial, and Detective Mendoza testified that he did not make

SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A
                such a statement. There was no basis for counsel to object, as it was for
                the jury to determine the weight and credibility of the testimony.            See
                Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981); see also Ennis v.
                State, 122 Nev. 694, 706, 137 P.3d 1095, 1103 (2006) ("Trial counsel need
                not lodge futile objections to avoid ineffective assistance of counsel
                claims."). Therefore, the district court did not err in denying this claim.
                            Eleventh, appellant claimed that trial counsel failed to
                investigate and present evidence at trial that appellant's fingerprints and
                DNA were not found on the knife. Appellant failed to demonstrate
                deficiency or prejudice. Trial counsel cross-examined an investigator
                about whether the knife was tested for fingerprints and DNA, and the
                investigator stated that it was tested only for DNA and none was found.
                Appellant failed to explain what further actions counsel should have
                taken. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225. Further, he
                could not demonstrate prejudice in light of the clerk's and the victim's
                testimony that they saw appellant with the knife. Therefore, the district
                court did not err in denying this claim.
                            Twelfth, appellant claimed that trial counsel withheld from
                him the State's notice of habitual criminal treatment until sentencing.
                Appellant asserted that he would have testified as to his innocence at trial
                if he had known that he was facing a habitual criminal sentence if
                convicted. Appellant failed to demonstrate prejudice, as he did not show a
                reasonable probability of a different outcome at trial had he testified.
                Therefore, the district court did not err in denying this claim.
                            Thirteenth, appellant claimed that trial counsel refused to
                review the presentence investigation report with him or provide it to him
                before sentencing, which prevented appellant from correcting inaccurate

SUPREME COURT
        OF
     NEVADA

                                                      5
(0) 1947A
                information in the presentence investigation report. Appellant failed to
                demonstrate deficiency or prejudice, as he did not identify any inaccurate
                information in the report or explain how the information affected his
                sentence. See id. Therefore, the district court did not err in denying this
                claim.
                            Next, appellant claimed that he received ineffective assistance
                of appellate counsel on direct appeal. To prove ineffective assistance of
                appellate counsel, a petitioner must demonstrate that counsel's
                performance was deficient in that it fell below an objective standard of
                reasonableness, and resulting prejudice such that the omitted issue would
                have a reasonable probability of success on appeal. Kirksey v. State, 112
                Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Appellate counsel is not
                required to raise every non-frivolous issue on appeal. Jones v. Barnes, 463
                U.S. 745, 751 (1983). Rather, appellate counsel will be most effective
                when every conceivable issue is not raised on appeal.      Ford v. State, 105
                Nev. 850, 853, 784 P.2d 951, 953 (1989). Both components of the inquiry
                must be shown, Strickland, 466 U.S. at 697.
                            First, appellant claimed that appellate counsel was ineffective
                for failing to argue on appeal that the victim's testimony should have been
                precluded because trial counsel was unable to sufficiently prepare for it.
                Appellant failed to demonstrate deficiency or prejudice, as the State
                properly noticed the victim as a witness and counsel was aware prior to
                trial that the victim could testify. Therefore, the district court did not err
                in denying this claim.
                            Second, appellant claimed that appellate counsel failed to
                argue that the State's notice of intent to seek an indictment did not
                provide appellant with the date, time, and location of the grand jury

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                hearing, but rather only informed him to call the district attorney's office
                to obtain such information. Appellant claimed that this prevented him
                from testifying before the grand jury. Appellant failed to demonstrate
                deficiency or prejudice, as the notice was sufficient.   See NRS 172.241(2).
                Therefore, the district court did not err in denying this claim.
                            Third, appellant claimed that appellate counsel failed to argue
                that the photo identification of appellant at the grand jury hearing was
                impermissible, that the State improperly questioned witnesses and
                admitted hearsay evidence at the grand jury hearing, that Detective
                Mendoza's declaration of, arrest and arrest report conflicted with his
                testimony at the grand jury hearing, and that there was insufficient
                evidence to support his indictment. Appellant failed to demonstrate
                prejudice, as he was ultimately convicted by a jury and thus could not
                demonstrate a reasonable probability that these issues regarding the
                grand jury proceedings would have been successful on appeal.       See United
                States v. Mechanik, 475 U.S. 66, 70 (1986) (holding that any error in grand
                jury proceedings was harmless where defendants were found guilty
                beyond a reasonable doubt at trial); Lisle v. State, 114 Nev. 221, 224-25,
                954 P.2d 744, 746-47 (1998) (citing Mechanik).        Therefore, the district
                court did not err in denying these claims.
                            Fourth, appellant claimed that appellate counsel was
                ineffective for failing to raise certain meritorious issues on appeal, for
                having a conflict of interest with appellant, for failing to adequately
                communicate with appellant, and for failing to federalize the issues on
                appeal. Appellant failed to demonstrate deficiency or prejudice, as he
                failed to support these claims with any specific facts that would entitle



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                him to relief.    See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225.
                Therefore, the district court did not err in denying these claims.
                             Next, appellant claimed that: (1) the State improperly sought
                a continuance of the preliminary hearing in order to seek a grand jury
                indictment; (2) the State withheld evidence by failing to produce the
                weapon at the grand jury proceedings; (3) the steak knife was not a deadly
                weapon; (4) the State presented false testimony that the knife was not
                tested for fingerprints; (5) the State and police officers coerced the victim's
                testimony, and the district court abused its discretion by allowing the
                victim to testify at trial; (6) the district court erred by forcing appellant to
                proceed at trial with counsel who had a conflict of interest; (7) the
                indictment, jury instructions, and convictions violated double jeopardy;
                (8) the Clark County District Attorney should have been recused from
                prosecuting appellant's case because appellant's sister worked there;
                (9) the district court erred by failing to hold evidentiary hearings on
                various motions; (10) the district court coerced him into involuntarily
                waiving his right to testify at trial; (11) his sentences are disproportionate
                to the offenses; (12) the district court was biased against appellant and
                ignored inaccuracies in the presentence investigation report; (13) the State
                failed to submit proof of appellant's prior convictions, and the district
                court abused its discretion at sentencing by failing to ensure that the
                State submitted adequate records of those felony convictions; and
                (14) appellant is actually innocent of the offenses. These claims were
                waived as they should have been raised on direct appeal, and appellant
                failed to demonstrate good cause for his failure to do so. NRS 34.810(1)(b).
                Therefore, we conclude that the district court did not err in denying these
                claims.

SUPREME COURT
        OF
     NEVADA
                                                       8
(0) I947A
                           Accordingly, having considered appellant's contentions and
                concluded that they are without merit, we
                           ORDER the judgment of the district court AFFIRMED.




                                                                             J.




                cc: Hon. Doug Smith, District Judge
                     Manuel Winn
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   9
(0) 1947A